 



EXHIBIT 10.20(f)

      Name of Custodian (Optional):
 
   
 
   
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]

31. Plan Number. The 3-digit plan number the Employer assigns to this Plan for
ERISA reporting purposes (Form 5500 Series) is: 003 .
Use of Adoption Agreement. Failure to complete properly the elections in this
Adoption Agreement may result in disqualification of the Employer’s Plan. The
Employer only may use this Adoption Agreement in conjunction with the basic plan
document referenced by its document number on Adoption Agreement page one.
Execution for Page Substitution Amendment Only. If this paragraph is completed,
this Execution Page documents an amendment to Adoption Agreement Section(s) 18
effective 1/1/2004 , by substitute Adoption Agreement page number(s) 10 .
Prototype Plan Sponsor. The Prototype Plan Sponsor identified on the first page
of the basic plan document will notify all adopting employers of any amendment
of this Prototype Plan or of any abandonment or discontinuance by the Prototype
Plan Sponsor of its maintenance of this Prototype Plan. For inquiries regarding
the adoption of the Prototype Plan, the Prototype Plan Sponsor’s intended
meaning of any Plan provisions or the effect of the opinion letter issued to the
Prototype Plan Sponsor, please contact the Prototype Plan Sponsor at the
following address and telephone number: 1525 West W.T. Harris Blvd., Charlotte,
NC 28288, (800) 669-5812 .
Reliance on Sponsor Opinion Letter. The Prototype Plan Sponsor has obtained from
the IRS an opinion letter specifying the form of this Adoption Agreement and the
basic plan document satisfy, as of the date of the opinion letter, Code §401. An
adopting Employer may rely on the Prototype Sponsor’s IRS opinion letter only to
the extent provided in Announcement 2001-77, 2001-30 I.R.B. The Employer may not
rely on the opinion letter in certain other circumstances or with respect to
certain qualification requirements, which are specified in the opinion letter
and in Announcement 2001-77. In order to have reliance in such circumstances or
with respect to such qualification requirements, the Employer must apply for a
determination letter to Employee Plans Determinations of the Internal Revenue
Service.



--------------------------------------------------------------------------------



 



o   (c) Reduce administrative expenses. First to reduce the Plan’s ordinary and
necessary administrative expenses for the Plan Year and then allocate any
remaining forfeitures in the manner described in Sections 3.05(a) or (b) as
applicable.

Timing of forfeiture allocation. The Plan Administrator will allocate
forfeitures under Section 3.05 in the Plan Year: (Choose one of (d) or (e))

o   (d)In which the forfeiture occurs.   þ   (e)Immediately following the Plan
Year in which the forfeiture occurs.   18.   ALLOCATION CONDITIONS (3.06).

Allocation conditions. The Plan does not apply any allocation conditions to
deferral contributions, 401(k) safe harbor contributions (under Section 3.01(d))
or to Davis-Bacon contributions (except as the Davis-Bacon contract provides).
To receive an allocation of matching contributions, nonelective contributions,
qualified nonelective contributions or Participant forfeitures, a Participant
must satisfy the following allocation condition(s): (Choose one or more of
(a) through (i) as applicable)

o   (a) Hours of Service condition. The Participant must complete at least the
specified number of Hours of Service (not exceeding 1,000) during the Plan
Year:                     .   o   (b) Employment condition. The Participant must
be employed by the Employer on the last day of the Plan Year (designate time
period).   þ   (c) No allocation conditions.   o   (d) Elapsed Time Method. The
Participant must complete at least the specified number (not exceeding 182) of
consecutive calendar days of employment with the Employer during the Plan Year:
                     .   o   (e) Termination of Service/501 Hours of Service
coverage rule. The Participant either must be employed by the Employer on the
last day of the Plan Year or must complete at least 501 Hours of Service during
the Plan Year. If the Plan uses the Elapsed Time Method of crediting Service,
the Participant must complete at least 91 consecutive calendar days of
employment with the Employer during the Plan Year.   o   (f) Special allocation
conditions for matching contributions. The Participant must complete at least
                    Hours of Service during the                     (designate
time period) for the matching contributions made for that time period.   o   (g)
Death, Disability or Normal Retirement Age. Any condition specified in
Section 3.06                     applies if the Participant incurs a Separation
from Service during the Plan Year on account of:                     (e.g.,
death, Disability or Normal Retirement Age).   o   (h) Suspension of allocation
conditions for coverage. The suspension of allocation conditions of Plan
Section 3.06(E) applies to the Plan.   o   (i) Limited allocation conditions.
The Plan does not impose an allocation condition for the following types of
contributions:                     . [Note: Any election to limit the Plan’s
allocation conditions to certain contributions must be the same for all
Participants, be definitely determinable and not discriminate in favor of Highly
Compensated Employees.]

ARTICLE IV
PARTICIPANT CONTRIBUTIONS
19. EMPLOYEE (AFTER TAX) CONTRIBUTIONS (4.02). The following elections apply to
Employee contributions: (Choose one of (a) or (b). Choose (c) if applicable)

þ   (a) Not permitted. The Plan does not permit Employee contributions.   o  
(b) Permitted. The Plan permits Employee contributions subject to the following
limitations:                      .       [Note: Any designated limitation(s)
must be the same for all Participants, be definitely determinable and not
discriminate in favor of Highly Compensated Employees.]   o   (c) Matching
contribution. For each Plan Year, the Employer’s matching contribution made with
respect to Employee contributions is:                     .



--------------------------------------------------------------------------------



 



Execution Page
The Trustee (and Custodian, if applicable), by executing this Adoption
Agreement, accepts its position and agrees to all of the obligations,
responsibilities and duties imposed upon the Trustee (or Custodian) under the
Prototype Plan and Trust. The Employer hereby agrees to the provisions of this
Plan and Trust, and in witness of its agreement, the Employer by its duly
authorized officers, has executed this Adoption Agreement, and the Trustee (and
Custodian, if applicable) has signified its acceptance, on: 6-21-2007.

      Name of Employer: Allied Capital Corporation
 
    Employer’s EIN: 52-1081052
 
   
Signed:
  Kelly A. Anderson
 
   
 
  EVP & Treasurer
 
   
 
  [Name/Title]
 
    Name(s) of Trustee:
 
   
 
  Wachovia Bank, National Association
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
    Trust EIN (Optional):
 
   
 
   
 
   
Signed:
  Thomas M. Stack
 
   
 
  Vice President
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
Signed:
   
 
   
 
   
 
   
 
  [Name/Title]
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   